IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40988

STATE OF IDAHO,                                 )    2014 Unpublished Opinion No. 365
                                                )
       Plaintiff-Respondent,                    )    Filed: February 7, 2014
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
RICHARD ALLEN GRACE,                            )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         GUITIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Richard Allen Grace was convicted of lewd conduct with a minor under the age of
sixteen, Idaho Code § 18-1508. The district court sentenced Grace to a unified thirteen-year
term with four years determinate and retained jurisdiction. At the conclusion of the retained
jurisdiction period, the district court relinquished jurisdiction, but reduced the determinate
portion of the sentence to three years. Grace filed an Idaho Criminal Rule 35 motion, which the
district court denied. Grace appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Grace’s Rule 35 motion, we conclude no
abuse of discretion has been shown.     Therefore, the district court’s order denying Grace’s
Rule 35 motion is affirmed.




                                              2